The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 25 February 2022.     THIS ACTION IS NON-FINAL.


Status of Claims

Claims 1-20 are pending.
Claims 1-20 are rejected for double patenting.
There is no art rejection for claims 1-20. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US-PATENT NO.11,301,765B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US-PATENT No. 11, 11,301,765B2.	
Instant Application:
17/681,480
US-PATENT:
11,301,765B2
Claim 1:
A computer system, comprising: a processor; and a non-transitory computer-readable medium having stored thereon instructions that are executable to cause the computer system to perform operations comprising: receiving information indicating a request to perform an electronic transaction between a user of a user device and a merchant associated with a merchant device, wherein the request comprises a plurality of attribute values corresponding to a plurality of transaction attributes associated with the electronic transaction; determining, using a risk evaluation model, that the request is associated with a first risk above a predefined amount, wherein the risk evaluation model indicates that the request should be denied based on the first risk being above the predefined amount; determining, using the risk evaluation model, at least a specific machine learning attribute from a set of machine learning attributes, wherein a specific value for the specific machine learning attribute contributes to the first risk being above the predefined amount based on a plurality of modified transaction requests, wherein the plurality of modified transaction requests are generated by modifying different ones of the plurality of transaction attributes associated with the electronic transaction; generating an indication that the request is denied based on the specific machine learning attribute; and transmitting, to the user of the user device, response information including the indication that the request is denied based on the specific machine learning attribute.
Claim 1:
A system, comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to execute instructions to cause the system to perform operations comprising: receiving, from a user device via a merchant device, a request to perform an electronic transaction between a user of the user device and a merchant associated with the merchant device, wherein the request comprises a set plurality of attribute values corresponding to a plurality of transaction attributes and associated with the electronic transaction; determining, using a risk evaluation model, that the request is associated with a first risk above a predefined amount; denying the request based on the first risk being above the predefined amount; determining, from the plurality of transaction attributes and based on analyzing the risk evaluation model, a set of machine learning attributes used by the risk evaluation model for evaluating electronic transactions; generating a plurality of modified transaction requests by iteratively selecting different subsets of the set of  machine learning attributes and modifying attribute values corresponding to the different subsets of the set of machine learning attributes; determining, using the risk evaluation model, at least machine learning attribute from the set of machine learning attributes that contributes to the first risk being above the predefined amount based on the plurality of modified transaction requests; presenting, on a merchant interface of the merchant device, an indication that the request is denied and the at least one machine learning attribute that contributed to the first risk associated with the request being above the predefined amount; prompting, on a user interface of the user device, the user for additional information based on the at least one machine learning attribute; and processing the electronic transaction based on the additional information.
Claim 2-6

Claims 2-8


 Claims 7-19 cover substantially similar claim elements as claims 1-6, and therefore is rejected as detailed above under substantially similar rationale.


Allowable Subject Matter Analysis

Claims 1-20 include allowable subject matter since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-20.  
Regarding independent claim 1, it includes the following specific teaching in combination with other limitations in the claim not shown in prior-arts: “ …. determining, using a risk evaluation model, that the request is associated with a first risk above a predefined amount, wherein the risk evaluation model indicates that the request should be denied based on the first risk being above the predefined amount; determining, using the risk evaluation model, at least a specific machine learning attribute from a set of machine learning attributes, wherein a specific value for the specific machine learning attribute contributes to the first risk being above the predefined amount based on a plurality of modified transaction requests, wherein the plurality of modified transaction requests are generated by modifying different ones of the plurality of transaction attributes associated with the electronic transaction; generating an indication that the request is denied based on the specific machine learning attribute ….”.
Claims 7, 15 are substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claims 7, 15, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims, which include all the limitations of the independent claims, also have no art rejection.
The followings are references close to the invention claimed:
Barbour et al., US-PGPUB NO.20120109821A1 [hereafter Barbour] teaches risk monitoring for online transaction. However, Barbour does not show online transaction risk analysis to deny request with indication of specific machine learning attribute.
 Tong, et al., US-PGPUB NO.20130144786A1 [hereafter Tong] shows dynamic generating user verification questions.  However, Tong does not show online transaction risk analysis to deny request with indication of specific machine learning attribute. 
Nadler, et al. US-PGPUB NO.20140344186A2 [hereafter Nadler] shows financial data mining for anomalies.  However, Nadler does not show online transaction risk analysis to deny request with indication of specific machine learning attribute. 
Khoshgoftaar, et al. “A comparative study of iterative and non-iterative feature selection techniques for software defect prediction”, Inf Syst Front (2014) 16:801-822 [hereafter Khoshgoftaar] shows feature selection for software defect prediction.  However, Khoshgoftaar does not show online transaction risk analysis to deny request with indication of specific machine learning attribute.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128